OPINION — AG — A COUNTY MAY ASSIST A CITY OWNED MUNICIPAL AIRPORT BY LEASING BUILDINGS OR LANDS OWNED BY THE COUNTY IN ITS PROPRIETARY CAPACITY TO SUCH AIRPORTS AS PRESCRIBED IN 19 O.S. 1961 338 [19-338], AND IN NO OTHER MANNER. CITE: 3 O.S. 1965 Supp., 81-91 [3-81-91], 3 O.S. 1961 149 [3-149] (PENN LERBLANCE) FILENAME: m0001000 KEITH LUTZ OKLAHOMA AERONAUTICS COMMISSION ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 4, 1967 OPINION — AG — A COUNTY MAY ASSIST A CITY OWNED MUNICIPAL AIRPORT BY LEASING BUILDINGS OR LANDS OWNED BY THE COUNTY IN ITS PROPRIETARY CAPACITY TO SUCH AIRPORTS AS PRESCRIBED IN 19 O.S. 1961 338 [19-338], AND IN NO OTHER MANNER. CITE: 3 O.S. 1965 Supp., 81-91 [3-81-91], 3 O.S. 1961 149 [3-149] (PENN LERBLANCE)